Exhibit 10.09

LOGO [g21631ex1009p1-3.jpg]

Tony Newton

Partner

PERSONAL AND CONFIDENTIAL

25 March 1998

Mr G C Davis

57 Bream Street

COOGEE NSW 2034

Dear Gerry

Further to our recent discussions I am writing to confirm our offer of
employment with Heidrick & Struggles on the following terms and conditions.

 

1. You will join our Sydney office recruiting staff on a full-time basis with
the title of Partner at a monthly base salary of A$20,416.67 (A$245,000.00
annually), commencing on your first day of employment with effect from 1 April
1998, unless we otherwise agree. While in the Sydney office you will report
administratively to myself, or my successor, as Sydney Office Managing Partner.
Currently salaries are reviewed annually in November/December, and accordingly
your first review will be in November/December 1998. Your total cash
compensation (salary and bonus) is on a Total Cost to the Firm (“TCF”) basis, so
that all taxes, fringe benefits and allowances will be deducted from your
compensation except as otherwise provided in this letter.

 

2. You will first be eligible to be considered for a discretionary bonus for the
year ending on 30 September 1998. Currently all bonuses are paid in December.
You understand that, except for the minimum bonus referred to below, that all
bonuses are discretionary and not earned until declared by the Board of
Directors or the Executive Committee of the Board of Directors, and that all
discretionary, incentive, and/or minimum bonuses are payable only if you are in
our employ on the bonus payment date.

As we discussed, and to assist you through the transition move to Heidrick &
Struggles, we have agreed that for the bonus year ending 30 September 1998 you
will receive a guaranteed minimum bonus of A$50,000.

Level 38, Governor Phillip Tower, 1 Farrer Place, Sydney N.S.W 2000 Australia
Tel (02) 9247 9599 Fax (02) 9247 9117

Heidrick & Struggles Australia Ltd. A.R.B.N. 062 665 598

Offices in Principal Cities of the World.



--------------------------------------------------------------------------------

By 31 May 1998 we will establish fees and SOB expectations for you for the
current year and the next year. You understand that you are expected to become
“self sufficient” and that you will be developing business from your own
contacts.

 

3. As mentioned in the course of our discussions, the compensation formula that
has been used to calculate bonus payments in Australia is currently under
review, and will be changed to the bracket structure currently in use in the US
offices. While this new structure is currently being finalised, we anticipate it
will be completed within the next four to six weeks, and by way of offering you
some indication of its impact, anticipate that the benefit structure currently
provided to our Partners in the US will be made available to the Australian
Partners in addition to the cash compensation, and that the calculation under
this current formula will be reduced from its present level by approximately 3
to 8%, dependent on the level of billings and SOB generated by the individual
consultants.

 

4. As part of your employment with the firm we agree to pay the corporate
initiation fee and regular dues for one business club, subject to the approval
of the Office Managing Partner. These club costs will not be deducted from your
base compensation. The company’s approval for a club can be withdrawn (or the
membership transferred) at the company’s option.

 

5. You will be reimbursed for all legitimate and documented proper
business/travel expenses incurred in the ordinary course of our business upon
presentation of the relevant receipts. Please note that all receipts must
reflect the information required for tax and client rebilling purposes, such as
the client name, names/titles/employer of persons involved, business purpose,
nature of business discussions, etc. All expenses are subject to approval by the
Office Managing Partner.

 

6. If you accept our offer, you become an “employee at will”, unless or until we
may otherwise agree in writing. This gives both of us maximum flexibility and
permits either of us to terminate employment and compensation at any time for
any reason. If your employment is terminated by the company, “notice or wages in
lieu thereof” will be in accordance with the then existing company policy, which
is currently three months.

 

7. Two copies of an agreement relating to trade secrets, confidential
information, clients, etc. are enclosed. We ask that all employees sign this
agreement. Please review and sign both copies and return one to me for
processing. Of course, please call me if you have any questions about this
agreement.

 

8. You hereby confirm that you have advised us that you have not signed any
agreement that will, in any way, affect your joining our firm or the performance
of your work for us.

 

9. This letter of agreement, which contains our understanding, can be amended
only in a writing which is signed by you and the Office Managing Partner and the
CEO or CAO of the company.

 

LOGO [g21631ex1009p1-3.jpg]

 

Page 2



--------------------------------------------------------------------------------

Gerry, we are very much looking forward to having you join us and to working
with you in further building our operations in the Australian market. To
acknowledge your acceptance of this offer of employment, please sign and return
to me the enclosed copy of this letter together with the confidentiality
agreement referred to in item 7 above.

Yours sincerely

 

/s/ J A B NEWTON

J A B NEWTON Managing Partner

Enc:

Accepted this 27th day of March 1998.

 

/s/ Gerry Davis

Mr Gerry Davis

 

LOGO [g21631ex1009p1-3.jpg]

 

Page 3



--------------------------------------------------------------------------------

LOGO [g21631ex1009p4-5.jpg]

    

3 Burlington Gardens

    

London W1S 3EP

    

telephone +44 (0)20 7075 4000

    

facsimile +44 (0)20 7075 4001

    

www.heidrick.com

January 23, 2007

Gerry Davis

Heidrick & Struggles

London

Dear Gerry,

Congratulations on your new role as Regional Managing Partner for the Company’s
Asia Pacific region. This letter constitutes an amendment to your current
employment letter. Below is a summary of the compensation programs that will
apply to you for the remainder of 2006 (effective October 1, 2006) and for 2007.

Fee/SOB Salary – Your monthly Fee/SOB Salary will be Aus$25,000 (which is
Aus$300,000 gross annually).

Management Salary – Your monthly Management Salary will be equal to the sum of:

 

  1) Aus$30,583 gross (which is Aus$367,000 gross annually) in respect of your
role as Regional Managing Partner; and,

 

  2) Aus$5,266 gross (which is Aus$63,192 gross annually) in respect of your
role as Office Managing Partner for Australia and New Zealand.

Fee/SOB Bonus – Your Fee/SOB Bonus will continue to consist of your Total
Fee/SOB Performance minus the Fee/SOB Salary together with the other items that
comprise your Total Cost to the Firm (“TCF”).

Management Bonus – You will continue to participate in the Management Incentive
Plan (“MIP”) with a Target Management Bonus of Aus$367,000 gross per annum,
pro-rated for that portion of 2006 during which you served in this new role. The
Management Bonus is based on company performance as well as your individual
performance. The 2006 portion of the Management Bonus, i.e. 3/12ths, will be
paid together with 9/12ths of the management bonus previously applicable for
2006 in relation to your prior role as Office Managing Partner in Australia.

 

Heidrick & Struggles International, Inc. Registered in England number FC6289.
Incorporated with Limited Liability in the USA.

Employment Agencies Act 1973 Licence number SE(A)2818.



--------------------------------------------------------------------------------

All bonuses, if any, are payable in a mix of cash and Restricted Stock Units
(“RSUs”) in accordance with our policy at that time. Your 2006 bonuses will be
paid 20% in RSUs and 80% in cash. Please also note that under Company policy,
all bonuses are not earned until approved by the Human Resources and
Compensation Committee of the Company’s Board of Directors (“HRCC”), and are
payable only if you are employed and not under notice on the bonus payment
dates.

Management Equity Awards – You will continue to be eligible to participate in
the Company’s Management Stock Program. For 2007, you will receive a grant of
5,000 Restricted Stock units (RSUs) on the company’s next published equity grant
date – March 9, 2007. This grant is subject to management’s recommendation to
the HRCC, approval by the HRCC and your execution of a grant agreement in a form
presented to you by the Company. If granted, the RSUs will vest at the rate of
one-third on each of the first, second and third anniversaries of the date of
grant and upon vest will convert into shares of Heidrick & Struggles
International, Inc. common stock on a one-for-one basis.

Severance Policy – You will be eligible for severance as a Tier II participant
in the MIP; as the policy may be amended from time to time.

Change in Control (“CIC”) Plan – You will be eligible for participation in the
Company’s CIC plan; subject to HRCC approval in February 2007. The CIC plan may
be amended from time to time and all participants need to be approved annually
by the HRCC.

All components of your compensation package will be reviewed no more regularly
than annually, beginning with the 2008 fiscal year.

I look forward to you making a great success of your new role.

 

Sincerely,

/s/ Patricia R. Willard

Patricia R. Willard Chief Human Resources Officer

LOGO [g21631ex1009p4-5.jpg]